DETAILED ACTION
Claims 1, 3-5, 7-10, 12-17 and 19-23 are pending and claim the benefit of priority to provisional application 62/562,340 with an effective filing date of 9/22/017.  Claims 1, 7-10, 12-17, 20 and 21 are amended as per applicant’s amendment filed 9/10/2021.  Claims 1, 3-5, 7-10, 12-17 and 19-23 are rejected and the rejection is final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
	Regarding the rejection of claim 1 under 35 USC 101 as being directed toward a judicial exception, applicant states [Remarks, pages 12-13], that the claimed subject matter is not a mental process because the invention allows for query generation without prior knowledge of a database schema, citing paragraphs 0004 and 0026.  The examiner disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the subject matter of paragraphs 0004 and 0026) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Regarding the rejection of claim 1 under 35 USC 103(a), applicant states [Remarks, pages 15-16] that Sarka does not teach receiving objects from a user interface and generating a query.  The examiner disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



	Applicant further states [Remarks, pages 16-17] that Meijer does not teach determining an expected type of data to be generated by a query.  The examiner disagrees.  Meijer teaches that query patterns may be compared with predetermined query operator patterns to determine type and type information may be resolved locally during construction of the expression (0008).  Meijer further teaches that the WHERE operator can restrict values of a collection to those that satisfy a condition (0081).  Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database.  Therefore, Meijer teaches “determine an expected type of a database value to be retrieved from the database based on the format of the query that includes the first 
	Claim 1 is rejected.  Claims 12 and 20 include similar subject matter to that of claim 1 and are rejected based on the same reasoning as stated for claim 1 as noted above. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12-17, 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites receiving a database object, identifying a foreign key, identifying a set of second database objects, constructing an entity-relationship graph, displaying the entity-relationship graph, receiving a selection, in response to the selection generate a query, determining the expected type of a database value and transmitting the query to a database.  
	The limitation of identifying a foreign key, as drafted, is a process that, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of the claim encompasses an observation that the author of a query may make prior to executing a query.  
	The limitation of constructing an entity-relationship graph, as drafted, is a process that, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, 
	The limitation of determining an expected type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of the claim encompasses an observation that the author of a query may make to better understand the expected results of the query.  
	If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application.  In particular, the claim recites an apparatus comprising at least one processor, a memory having stored machine instructions and a graphical user interface (GUI) for receiving input and displaying data.
	The apparatus, processor, memory and GUI are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer, see MPEP 2106.05(h).    
	The receiving steps represent mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental 
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, memory and GUI for display, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
	With respect to the GUI for receiving, and transmitting a query, the courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional, see MPEP 2106.05(d)(II), “electronic recordkeeping”, and “storing and retrieving information in memory”.  With respect to the “displaying” limitation, the courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional, see MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.  


	Claim 3 is directed toward how the entity-relationship graph is generated which is a mental process and does not convert the abstract idea into a practical application.  
	Claim 4 is directed toward a “delay” of generating the query which is not more than a mental process and does not convert the abstract idea into a practical application. 
	Claim 5 is directed toward how data is retrieved but is recited in generalized terms and does not convert the abstract idea into a practical application.  
	Claim 7 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 8 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 9 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 10 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 12 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 13 is directed toward determining an application context which is a mental process and does not convert the abstract idea into a practical application.  

	Claim 15 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 16 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 17 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.
	Claim 19 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.
	Claim 20 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 21 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  
	Claim 22 is directed toward revising a query result which is a mental process and does not convert the abstract idea into a practical application.
	Claim 23 merely reiterates the subject matter of the independent claim and does not convert the abstract idea into a practical application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 12, 13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geigel et al. (Patent Application Publication 2018/03221661; hereinafter referred to as Geigel) in view of Sarka et al., “SQL Server 2016 Developer’s Guide”, March 2017; hereinafter referred to as Sarka) in further view of Meijer et al. (Patent Application Publication 2008/0189277; hereinafter referred to as Meijer) in further view of Kindelsberger et al. (Patent Application Publication 2018/0136830; hereinafter referred to as Kindelsberger).

	As per claim 1, Geigel discloses an apparatus comprising: at least one processor [Geigel, (0028)]; and

a memory on which is stored machine readable instructions that, when executed by the at least one processor [Geigel, (0028)], are to cause the at least one processor to:

receive a first database object via a graphical user interface [Geigel, a user selected table 7, Fig. 2 (0037)].

identify a foreign key in the first database object, wherein the foreign key expresses a relationship between a first table that contains the first database object and a second table in a database [Geigel, a user selected table 7 may have a foreign key relationship with table 13 and table 13 has a foreign key relationship with table 19, Fig. 2 (0038)].

identify a set of second database objects in the second table in the database based on the foreign key [Geigel, a full outer join may be used to connect tables 7 and 19 based on foreign key 14, Figs. 3-5, as depicted in Fig. 5 (0040), the tables include a plurality of selectable columns, therefore each table is a set (0041)].

construct an entity-relationship graph having the first database object being linked to the set of second database objects based on the relationship expressed by the foreign key 
[Geigel, a user may select foreign and primary keys and a graph may be generated (0042)].

receive, via the graphical user interface, a selection of a particular second database object from the set of second database objects in the entity-relationship graph [Geigel, a user may select a column from the table to start the extraction process (0041)].

in response to the selection of the particular second database object, generate a query 
	
transmit the query over a computer network to the database to retrieve data from the database 

	Geigel does not explicitly disclose: display, on the graphical user interface, the entity-relationship graph having the first database object being linked to the set of second database objects, wherein each second database object of the set of second database objects is displayed as a selectable option; i
	However, Sarka teaches 
	Meijer further teaches determine an expected type of a database value to be retrieved from the database based on the format of the query that includes the first database object, the symbol, and the particular second database object, wherein the expected type indicates a specific format of the database value to be retrieved when the query is executed [Meijer, query patterns may be compared with predetermined query operator patterns to determine type and type information may be resolved locally during construction of the expression (0008), the WHERE operator can restrict values of a collection to those that satisfy a condition (0081)].


	Kindelsberger further teaches display, on the graphical user interface, the entity-relationship graph having the first database object being linked to the set of second database objects, wherein each second database object of the set of second database objects is displayed as a selectable option [Kindelsberger, tables having foreign keys may be displayed as selectable objects, Fig. 1 C (0042)].

	Geigel discloses a method of generating a relationship graph based on foreign-key relationships.  Sarka teaches generating diverse queries using SQL syntax.  The query generation as taught by Sarka could have been substituted for the extraction query as taught by Geigel to allow for generating results from a plurality of tables using a JOIN command during extraction.  The teachings are analogous art, known before the time of invention and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to allow for generating results from a plurality of tables using a JOIN command during extraction, thereby increasing the number of tables operable for extraction.  
	Geigel and Sarka in combination teach a method of generating a relationship graph based and extracting data from a plurality of tables using a JOIN command.  Meijer teaches explicitly determining data object type and resolving type differences in an input query.  The explicit type checking as taught by Meijer could have been combined with the relationship graph query as taught by Geigel and Sarka to provide a method of resolving type differences for queries not bound to a database schema.  The 
	Geigel, Sarka and Meijer in combination teach a method of resolving type differences for queries not bound to a database schema.  Kindelsberger teaches displaying tables as selectable options.  The selectable options as described by Kindelsberger could have been combined with the unbound query type as taught by Geigel, Sarka and Meijer to provide a query method having selectable tables as input.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date.  One would have been motivated to combine the teachings to provide a query method having selectable tables as input.  

	As per claim 3, Geigel, Sarka, Meijer and Kindelsberger in combination teach the apparatus of claim 1 as noted above and further teach wherein the entity-relationship graph is generated based on an application context [Geigel, a user selected table 7 may have a foreign key relationship (application context) with table 13, Fig. 2 (0038)].

wherein the set of second database objects in the entity-relationship graph is n-degrees of separation from the first database object [Geigel, a user selected table 7 may have a 
	

	As per claim 4, Geigel, Sarka, Meijer and Kindelsberger in combination teach the apparatus of claim 1 as noted above and further teach wherein the machine readable instructions are to cause the at least one processor to: delay the generation of the query based on an application context [Meijer, context information may be dynamically provided in a pop-up window to allow for auto-completion (0147)].
	The examiner’s interpretation of a user input “delay” is consistent with applicant’s filed specification at 0034 which requires a “delay” until user input is received.  


	As per claim 5, Geigel, Sarka, Meijer and Kindelsberger in combination teach the apparatus of claim 1 as noted above and further teach wherein the machine readable instructions are to cause the at least one processor to: selectively retrieve the data from the database for the query during execution of a declarative application based on a limited data projection of the data for scheduled instructions of the declarative application [Meijer, projection query operators return a different element type than received (0050)].



receive the data from the database responsive to the execution of the query [Geigel, fetched data is returned (0048)].

determine a received type for the received data;  determine whether the received type matches the expected type;  in response to a determination that the received type matches the expected type, retain the received data without alteration [Meijer, query patterns may be compared with predetermined query operator patterns to determine type; type information may be resolved locally during construction of the expression (0008), by inferring element types contextual information based upon the available types may be provided (0009)]
	Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database. 


	As per claim 12, Geigel discloses an apparatus comprising:
at least one processor [Geigel, (0028)]; and



receive a first database object via a graphical user interface [Geigel, a user selected table 7, Fig. 2 (0037)].

identify a foreign key in the first database object, wherein the foreign key expresses a relationship between a first table that contains the first database object and a second table in a database [Geigel, a user selected table 7 may have a foreign key relationship with table 13 and table 13 has a foreign key relationship with table 19, Fig. 2 (0038)].


identify a set of second database objects in the second table in the database based on the foreign key [Geigel, a full outer join may be used to connect tables 7 and 19 based on foreign key 14, Figs. 3-5, as depicted in Fig. 5 (0040), the tables include a plurality of selectable columns, therefore each table is a set (0041)].

construct an entity-relationship graph having the first database object being linked to the set of second database objects based on the relationship expressed by the foreign key [Geigel, a user may select foreign and primary keys and a graph may be generated (0042)].



in response to the selection of the particular second database object, generate a query 
	

transmit the query over a computer network to the database to retrieve 
	Geigel does not explicitly disclose display, on the graphical user interface, the entity-relationship graph having the first database object being linked to the set of second database objects, wherein each second database object of the set of second database objects is displayed as a selectable option; 
	However, Sarka teaches

	Meijer further teaches determine an expected type of a database value to be retrieved from the database based on the format of the query that includes the first database object, the symbol, and the particular second database object, wherein the expected type indicates a specific format of the database value to be retrieved when the query is executed [Meijer, query patterns may be compared with predetermined query operator patterns to determine type and type information may be resolved locally during construction of the expression (0008), by inferring element types contextual information 
	Since, Meijer teaches that data type information may be resolved prior to execution (0008), Meijer teaches “a declarative application without a priori knowledge of a database schema” as stated by applicant’s filed specification at 0025.  Because if the database schema was known data types would be known at the time the query is compiled.  

	Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database. 
	Kindelsberger further teaches display, on the graphical user interface, the entity-relationship graph having the first database object being linked to the set of second database objects, wherein each second database object of the set of second database objects is displayed as a selectable option [Kindelsberger, tables having foreign keys may be displayed as selectable objects, Fig. 1 C (0042)].

	Geigel and Sarka in combination teach a method of generating a relationship graph based and extracting data from a plurality of tables using a JOIN command.  Meijer teaches explicitly determining data object type and resolving type differences in an input query.  The explicit type checking as taught by Meijer could have been combined with the relationship graph query as taught by Geigel and Sarka to provide a method of resolving type differences for queries not bound to a database schema.  The teachings are analogous art, known before the time of invention and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of resolving type differences for queries not bound to a database schema, thereby providing a user friendly user interface for generating diverse queries.  
	Geigel, Sarka and Meijer in combination teach a method of resolving type differences for queries not bound to a database schema.  Kindelsberger teaches 

	As per claim 13, Geigel, Sarka, Meijer and Kindersberger teach the apparatus of claim 12 as noted above and further teach wherein the machine readable instructions are to cause the at least one processor to: determine an application context between the first database object and the particular second database object as used in a declarative application based on a previous query in a declarative application [Meijer, the element type of a previous query may be used as the source type for determining an element type (0154)].

	As per claim 15, Geigel, Sarka, Meijer and Kindersberger in combination teach the apparatus of claim 12 as noted above and further teach: wherein the machine readable instructions are to cause the at least one processor to:

receive the set of database values responsive to the execution of the query [Geigel, fetched data is returned (0048)].

determine a received type of the received set of database values; determine whether the received type matches the expected type; and in response to the received type matching the expected type, retain the set of database values without alteration [Meijer, query patterns may be compared with predetermined query operator patterns to determine type; type information may be resolved locally during construction of the expression (0008), by inferring element types contextual information based upon the available types may be provided (0009)]
	Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database. 

	Claim 17 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.
	Claim 19 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.

	As per claim 20, Geigel discloses a computer-implemented method comprising:
receiving, by at least one processor, a first database object via a graphical user interface [Geigel, a user selected table 7, Fig. 2 (0037)].

identifying, by the at least one processor, a foreign key in the first database object, wherein the foreign key expresses a relationship between a first table that contains the 

identifying, by the at least one processor, a set of second database objects in the second table in the database based on the foreign key [Geigel, a full outer join may be used to connect tables 7 and 19 based on foreign key 14, Figs. 3-5, as depicted in Fig. 5 (0040), the tables include a plurality of selectable columns, therefore each table is a set (0041)].


constructing, by the at least one processor, an entity-relationship graph having the first database object  being linked to the set of second database objects based on the relationship expressed by the foreign key [Geigel, a user may select foreign and primary keys and a graph may be generated (0042)].

displaying, by the at least one processor, on the graphical user interface, the entity-relationship graph having the first database object being linked to the set of second database objects, wherein each second database object of the set of second database objects is displayed as a selectable option [Geigel, a user may select a column from the table to start the extraction process, see Fig. 6 (0041)].



in response to the selection of the particular second database object, generating, by the at least one processor, a query 

determining, by the at least one processor in a declarative application, an expected type of a database value to be retrieved from the database based on the format of the query that includes the first database object, the symbol, and the particular second database object, wherein the expected type indicates a specific format of the database value to be retrieved when the query is executed determining, by the at least one processor 
	Context is interpreted as the relationship between data objects.


	
	Geigel does not explicitly disclose 

	Meijer further teaches 
	Since, Meijer teaches that data type information may be resolved prior to execution (0008), Meijer teaches “a declarative application without a priori knowledge of a database schema” as stated by applicant’s filed specification at 0025.  Because if the database schema was known data types would be known at the time the query is compiled.  


	Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database. 

	Kindelsberger further teaches 

	Geigel discloses a method of generating a relationship graph based on foreign-key relationships.  Sarka teaches generating diverse queries using SQL syntax.  The query generation as taught by Sarka could have been substituted for the extraction query as taught by Geigel to allow for generating results from a plurality of tables using a JOIN command during extraction.  The teachings are analogous art, known before the time of invention and could have been combined using known methods without undue 

	Geigel and Sarka in combination teach a method of generating a relationship graph based and extracting data from a plurality of tables using a JOIN command.  Meijer teaches explicitly determining data object type and resolving type differences in an input query.  The explicit type checking as taught by Meijer could have been combined with the relationship graph query as taught by Geigel and Sarka to provide a method of resolving type differences for queries not bound to a database schema.  The teachings are analogous art, known before the time of invention and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of resolving type differences for queries not bound to a database schema, thereby providing a user friendly user interface for generating diverse queries.  
	Geigel, Sarka and Meijer in combination teach a method of resolving type differences for queries not bound to a database schema.  Kindelsberger teaches displaying tables as selectable options.  The selectable options as described by Kindelsberger could have been combined with the unbound query type as taught by Geigel, Sarka and Meijer to provide a query method having selectable tables as input.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their .  







Claims 7, 8, 10, 14, 16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geigel et al. (Patent Application Publication 2018/0322166; hereinafter referred to as Geigel) in view of Sarka et al., “SQL Server 2016 Developer’s Guide”, March 2017; hereinafter referred to as Sarka) in further view of Meijer et al. (Patent Application Publication 2008/0189277; hereinafter referred to as Meijer) in further view of Kindelsberger et al. (Patent Application Publication 2018/0136830; hereinafter referred to as Kindelsberger) in further view of  Stojanovic et al. (Patent Application Publication 2016/0092474; hereinafter referred to as Stojanovic).


	As per claim 7, Geigel, Sarka, Meijer and Kindersberger in combination teach the apparatus of claim 1 as noted above and further teach: wherein the machine readable instructions are to cause the at least one processor to:
receive the data from the database responsive to the execution of the query [Geigel, fetched data is returned (0048)].

determine a received type for the received data; determine whether the received type matches the expected type [Meijer, query patterns may be compared with predetermined query operator patterns to determine type; type information may be resolved locally during construction of the expression (0008), by inferring element types contextual information based upon the available types may be provided (0009)].
Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database. 

	None of Geigel, Sarka, Meijer nor Kindersberger explicitly teach: in response to a determination that the received type does not match the expected type, reshape the received data to match the expected type. 
	However, Stojanovic teaches this aspect [Stojanovic, the user interface may generate data repairs and enrichments suggestions based on previous user activity or how unknown items may be classified based on existing knowledge and patterns (0059), the prepare engine may identify a format associated with the raw source data and normalize the raw data into a format, the profile engine may generate or extract metadata associated with the normalized data and transform/repair/enrich the normalized data based on the metadata, the transformed data is published to the target (0048) for example, data transformations include splitting column data values into two columns, i.e. full name to first and last name, insert timestamp, etc. Table 1 (0064)].

	Geigel, Sarka and Meijer in combination teach a method of generating a relationship graph based and extracting data from a plurality of tables using a JOIN command.  Stojanovic teaches manipulating data to match a source format.  The data repair as taught by Stojanovic could have been combined with the relationship graph query as taught by Geigel, Sarka and Meijer to provide a method of repairing data to match a source format.  The teachings are analogous art, known before the time of 


	As per claim 8, Geigel, Sarka, Meijer and Kindersberger in combination teach the apparatus of claim 1 as noted above and further teach: wherein the machine readable instructions are to cause the at least one processor to:

receive the data from the database responsive to the execution of the query [Geigel, fetched data is returned (0048)].

determine a received type for the received data; determine whether the received type matches the expected type [Meijer, query patterns may be compared with predetermined query operator patterns to determine type; type information may be resolved locally during construction of the expression (0008), by inferring element types contextual information based upon the available types may be provided (0009)].
	Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database. 


	However, Stojanovic teaches this aspect [Stojanovic, the user interface may generate data repairs and enrichments suggestions based on previous user activity or how unknown items may be classified based on existing knowledge and patterns (0059), the prepare engine may identify a format associated with the raw source data and normalize the raw data into a format, the profile engine may generate or extract metadata associated with the normalized data and transform/repair/enrich the normalized data based on the metadata, the transformed data is published to the target (0048) for example, data transformations include filter and edit the array to reorder and remove data, etc., Table 1 (0064)].
	Geigel, Sarka and Meijer in combination teach a method of generating a relationship graph based and extracting data from a plurality of tables using a JOIN command.  Stojanovic teaches manipulating data to match a source format.  The data repair as taught by Stojanovic could have been combined with the relationship graph query as taught by Geigel, Sarka and Meijer to provide a method of repairing data to match a source format.  The teachings are analogous art, known before the time of invention and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of repairing data to match a source format.  

 
	As per claim 10, Geigel, Sarka, Meijer and Kindersberger in combination teach the apparatus of claim 1 as noted above and further teach: wherein the machine readable instructions are to cause the at least one processor to:

receive the data from the database responsive to the execution of the query [Geigel, fetched data is returned (0048)].
	
	None of Geigel, Sarka Meijer nor Kindersberger explicitly teach: determine whether the received data includes an array of values. 
	However, Stojanovic teaches this aspect [Stojanovic, the natural language processors can automatically identify data source columns and determine the type of data in a column, data can be repaired to correct typographical errors (0041), received data may be in the form of an array (0054), column values may be filtered and edited, see Table 1 (0064)].
	None of Geigel, Sarka Meijer nor Kindersberger explicitly teach: in response to the received data including the array of values, select a value from the array of values based on an application context.
	However, Stojanovic teaches this aspect [Stojanovic, the natural language processors can automatically identify data source columns and determine the type of data in a column, data can be repaired to correct typographical errors (0041), received data may be in the form of an array (0054), column values may be filtered based on a white list, Table 3 (0064)].


	As per claim 14, Geigel, Sarka, Meijer and Kindersberger in combination teach the apparatus of claim 12 as noted above.
	None of Geigel, Sarka, Meijer nor Kindersberger explicitly teach: determine the application context based on a previous query of an author of the application [Stojanovic, during the prepare stage source data may be enriched, during enrichment metadata may be captured, the captured metadata may include processing history (query of an author of the application), user sessions and execution history, user sessions and execution history (0040), data may be transformed based on the metadata (0048)].
	Geigel, Sarka and Meijer in combination teach a method of generating a relationship graph based and extracting data from a plurality of tables using a JOIN command.  Stojanovic teaches manipulating data to match a source format.  The data 

	As per claim 16, Geigel, Sarka, Meijer and Kindersberger in combination teach the apparatus of claim 12 as noted above and further teach wherein the machine readable instructions are to cause the at least one processor to:
receive the set of database values responsive to an execution of the query [Geigel, fetched data is returned (0048)].

determine a received type for the received set of database values; determine whether the received type matches the expected type [Meijer, query patterns may be compared with predetermined query operator patterns to determine type and type information may be resolved locally during construction of the expression (0008)].
 	
	None of Geigel, Sarka, Meijer nor Kindersberger explicitly teach:  in response to the received type not matching the expected type, collapse a value in the received set of database values to match the expected type. 

	Geigel, Sarka and Meijer in combination teach a method of generating a relationship graph based and extracting data from a plurality of tables using a JOIN command.  Stojanovic teaches manipulating data to match a source format.  The data repair as taught by Stojanovic could have been combined with the relationship graph query as taught by Geigel, Sarka and Meijer to provide a method of repairing data to match a source format.  The teachings are analogous art, known before the time of invention and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of repairing data to match a source format.  

	As per claim 21, Geigel, Sarka, Meijer and Kindersberger in combination teach the method of claim 20 as noted above and further teach further comprising: 


determining a received type for the received set of database entries; determining whether the received type matches the expected type. [Meijer, query patterns may be compared with predetermined query operator patterns to determine type and type information may be resolved locally during construction of the expression (0008)].
	None of Geigel, Sarka Meijer nor Kindersberger explicitly teach: in response to a determination that the received type does not match the expected type, altering the received set of database entries to match the expected type. 
	However, Stojanovic teaches in response to a determination that the received type does not match the expected type, altering the received set of database entries to match the expected type [Stojanovic, the user interface may generate data repairs and enrichments suggestions based on previous user activity or how unknown items may be classified based on existing knowledge and patterns (0059), the prepare engine may identify a format associated with the raw source data and normalize the raw data into a format, the profile engine may generate or extract metadata associated with the normalized data and transform/repair/enrich the normalized data based on the metadata, the transformed data is published to the target (0048) for example, data transformations include filter and edit the array to reorder and remove data, etc., Table 1 (0064)].


	As per claim 22, Geigel, Sarka, Meijer, Kindersberger and Stojanovic in combination teach the method of claim 21 as noted above and further teach wherein altering the received set of database entries includes discarding an extraneous value in the received set of database entries to match the expected type [Stojanovic, the user interface may generate data repairs and enrichments suggestions based on previous user activity or how unknown items may be classified based on existing knowledge and patterns (0059), the prepare engine may identify a format associated with the raw source data and normalize the raw data into a format, the profile engine may generate or extract metadata associated with the normalized data and transform/repair/enrich the normalized data based on the metadata, the transformed data is published to the target (0048) for example, data transformations include filter and edit the array to reorder and remove data, etc., Table 1 (0064)].

	As per claim 23, Geigel, Sarka, Meijer, Kindersberger and Stojanovic in combination teach the method of claim 21 as noted above and further teach further comprising: in response to a determination that the received type matches the expected type, retaining the received set of database entries without alteration [Meijer, query patterns may be compared with predetermined query operator patterns to determine type; type information may be resolved locally during construction of the expression (0008), by inferring element types contextual information based upon the available types may be provided (0009)].
	Since, type information is resolved locally before running the query, it follows that the resolved query will extract contextually appropriate typed data from the database. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753. The examiner can normally be reached Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHERYL L HOLLAND/Examiner, Art Unit 2161 

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Geigel et al., Patent Application Publication 2018/0322166 was filed on 5/5/2017.